Citation Nr: 0802303	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-26 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	National Association of Black 
Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

The issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU) is addressed in the Remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) is 
primarily manifested by insomnia, but also by depression, 
occasional anxiety, intrusive thoughts, occasional 
nightmares, and self-isolation.

2.  The competent medical evidence reveals that the veteran 
requires insulin and is required to follow a restricted diet, 
but is not required to regulate his daily activities due to 
his service-connected diabetes mellitus, type 2.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an increased evaluation for diabetes 
mellitus type 2 are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased 
evaluations, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, letters dated in 
April 2004 (PTSD claim) and September 2004 (diabetes mellitus 
type 2 claim) satisfied the duty to notify provisions; an 
additional letter was sent in March 2006.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Multiple 
attempts to obtain the veteran's Social Security 
Administration records failed; a memorandum documenting these 
August 2006, September 2006, and October 2006 attempts was 
associated with the claims file in October 2006.  See Hayes 
v. Brown, 9 Vet. App. 67 (1996); see generally 38 U.S.C.A. § 
5103A (b) (3), (c) (3).  The veteran was also accorded VA 
examinations in May 2004, November 2004, December 2004, and 
January 2006.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  

PTSD

Service connection for PTSD was granted by a rating decision 
dated in May 1998, effective April 21, 1997, and a 30 percent 
disability rating assigned as of that date under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Consequent to an April 2001 Board decision, the evaluation 
was increased to 50 percent disabling, also effective April 
21, 1997.  The currently assigned 50 percent disabling 
evaluation contemplates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 70 percent disabling evaluation is warranted when the 
evidence demonstrates occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; inability to establish and 
maintain effective relationships.  Id. 

In this case, the evidence does not support an evaluation in 
excess of 50 percent disabling for PTSD.  Throughout the 
evidence of record, the veteran was never noted to be 
disoriented to time or place, or to have experienced memory 
loss of either recent or remote events.  There is no evidence 
that the veteran ever experienced speech impairment.  The May 
2004 and January 2006 VA examination reports consistently 
note that the veteran was cooperative during evaluations, did 
not experience delusions or hallucinations, and did not have 
suicidal or homicidal ideations.  Although the veteran 
reported occasional suicidal ideation on VA examination in 
December 2004 and during January 2006 VA outpatient treatment 
visits, these were passive; the veteran reported having no 
suicide plan and he was not considered to be a danger to 
himself.  He has not exhibited inappropriate behavior, and 
has displayed no evidence of, nor reported engaging in, 
obsessional rituals.  Appropriate grooming and hygiene were 
noted on all evaluations of record.  

The veteran's global assessment of functioning (GAF) scores 
also support the continuation of a 50 percent evaluation.  
The GAF scores of record include 55, given during the May 
2004 and December 2004 VA examinations; 60, given during the 
January 2006 VA examination; and 65, given during a January 
2006 VA outpatient treatment visit.  A GAF score of 51 to 60 
indicates moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational, or school functioning, 
such as few friends, conflicts with peers or coworkers.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  A GAF score of 61 to 70 reflect some mild symptoms, 
for example depressed mood and mild insomnia; or some 
difficulty in social, occupational, or school functioning, 
for example occasional truancy, or theft within the 
household; but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Id.  Thus, it 
is apparent that during the appeal period, the veteran's 
social and occupational functioning was only moderately 
impaired, thus being consistent with the criteria for a 50 
percent evaluation, but no greater. 

To that end, there is little evidence that the veteran has 
more than minor impairment in social functioning.  Despite 
some significant social stressors, to include health problems 
such as his service-connected diabetes mellitus type 2 and 
related conditions, as well as a long-distance relationship 
with his children and otherwise limited support from family 
and friends, the record overwhelmingly reflects that the 
veteran maintained contact with his children by phone, 
visited in person with relatives including his cousin and 
brother, and frequently attended religious services at a 
nearby VA facility.  The Board recognizes that the veteran 
reported having few social relationships outside of those 
described above, difficulty maintaining the ones that he 
currently has, and spending a portion of his average day by 
himself or engaged in solitary activities.  However, the 
social impairment evident in the record does not show that 
the veteran was unable to establish and maintain effective 
relationships, the severity of social functioning required 
for the next highest evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

The veteran is currently unemployed.  He last worked in 
housekeeping for a VA facility but was terminated subsequent 
to an incident where he illicitly took money from a friend's 
account, and the record is replete with evidence that the 
veteran continues to feel remorse and regret for this 
incident.  However, although the VA examination reports note 
that the veteran prefers to be alone and thus works best on 
the "third" (overnight) shift in any position, the evidence 
of record does not reflect that the veteran's PTSD 
symptomatology alone is preventing him from working.  
Specifically, the December 2004 VA examiner concluded that 
"the veteran's sleep disorder and symptomatic problems with 
trust and interpersonal closeness negatively impact his 
occupational adaptability," but did not conclude that the 
veteran's PTSD precluded employment in the past or at 
current; rather, the examiner found that the veteran was not 
seeking new employment due to the guilt about the 2003 
incident with his friend.  Similarly, during the January 2006 
VA examination the veteran reported that he had not sought 
work, as opposed to having been unable to be employed, since 
2003 due to the shame of his actions surrounding the 2003 
incident; he stated that he believed he would not be hired by 
anyone after that occurrence and that his history would 
follow him.  Ultimately, although the record documents that 
the veteran has PTSD symptomatology which affects his 
occupational functioning, the Board concludes that it does 
not rise to the level required for a rating in excess of the 
50 percent currently assigned.

The veteran reports experiencing insomnia, intrusive 
thoughts, occasional nightmares, and self-isolation.  The 
veteran's primary limitation results from his initial and 
middle insomnia, which results in fatigue and some 
irritability.  However, the Board notes that for the majority 
of the appeal period, the veteran was not receiving mental 
heath treatment and not prescribed psychiatric medications; 
the January 2006 VA examination report notes that since both 
of these had been implemented, the veteran's insomnia had 
somewhat abated.  Moreover, the criteria for a rating in 
excess of that currently assigned requires a finding of 
occupational and social impairment, with deficiencies clearly 
affecting the veteran's spheres of work, school, or family 
relations, and his judgment, thinking, or mood.  There is no 
evidence that the veteran's thinking process and content, 
mood, or memory have ever been deficient; the VA examinations 
consistently show adequate judgment, normal thought process, 
and mostly euthymic moods.  As noted above, the veteran 
continues to have contact with his children, socialize with 
other family members, and to attend religious services.  As 
to the veteran's insomnia and resulting fatigue, depression, 
and passive suicidal ideations, the VA treatment records show 
that these symptoms recently improved with psychiatric 
medications; moreover, the currently assigned rating provides 
for the disturbances in motivation and mood he experiences.  

Overall, the VA outpatient treatment records from May 2004 
forward show only  moderate symptomatology, limited but 
adequate social functioning, and occupational impairment that 
did not result from PTSD symptoms but rather depression over 
a 2003 incident at his last place of employment.  As such, 
manifestations of the veteran's PTSD do not show impairment 
of occupational and social functioning consistent with a 
rating greater than that currently assigned.  Moreover, there 
is no evidence of record that would warrant a rating in 
excess of 50 percent for the disability at issue at any time 
during the period pertinent to this appeal; thus, staged 
ratings are not required.  38 U.S.C.A. 5110; see also Hart v.  
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  For 
these reasons, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for PTSD.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.   See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Diabetes Mellitus Type 2

Service connection for diabetes mellitus type 2 was granted 
by a rating decision dated March 2002, and a 20 percent 
evaluation was assigned under the provisions of 38 C.F.R. § 
4.119, Diagnostic Code 7913.  This rating contemplates 
diabetes mellitus that requires insulin and a restricted 
diet, or oral hypoglycemic agents and a restricted diet.  A 
40 percent evaluation is for assignment when the diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  A 60 percent evaluation is for assignment when 
the diabetes mellitus requires all of those conditions for a 
40 percent evaluation, plus evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id. 

The evidence of record shows that manifestations of the 
veteran's diabetes mellitus type 2 meet the criteria for a 
rating of 20 percent, as he requires insulin and a restricted 
diet.  Specifically, VA treatment records from October 2003 
show that the veteran had uncontrolled diabetes mellitus, 
even while using glyburide, and was not exercising; the VA 
physician determined that metaformin, another oral 
medication, should be added to help reduce high blood sugar 
levels.  A January 2004 VA outpatient treatment record 
revealed continued high blood sugar readings.  An April 2004 
VA outpatient treatment record noted that the addition of 
metaformin was not reducing the veteran's high blood sugar 
readings; ultimately, the veteran was required to begin 
injectable insulin in May 2004, which was shown to have 
positive effects beginning in July 2004.  The November 2004 
VA examination noted that the veteran's diabetes was better 
controlled after initiation of an injectable insulin regimen.  
The January 2006 VA examination noted that the veteran's 
diabetes was fairly controlled with diet, oral medication and 
insulin.  VA outpatient treatment records dated in May 2006 
recorded that the veteran's diabetes was well controlled but 
continued to require injectable insulin.

However, it has not been shown that the veteran requires 
insulin, a restricted diet, and regulation of his activities.  
A January 2004 VA outpatient treatment record revealed that 
the veteran was working.  Later VA outpatient treatment 
records note that the veteran had previously been terminated 
from a VA housekeeping position due to certain illicit 
actions, not because he was unable to complete his assigned 
tasks.  The November 2004 VA examiner concluded that there 
was no evidence of ketoacidosis or hypoglycemia, no 
restrictions on activity including no instructions to avoid 
strenuous activity to prevent hypoglycemic reaction.  He also 
stated that the veteran was able to do all activities of 
daily living without effects from his diabetes, and could do 
both light and heavy labor in his most recent employment in 
housekeeping a VA facility.  The January 2006 VA examiner 
stated that there was no evidence that the veteran had been 
placed on any restricted activities by his physician, or of 
retinopathy or nephropathy, or been treated for diabetic 
ketoacidosis or hypoglycemic reactions.  Moreover, although 
the evidence of record clearly shows that the veteran's 
diabetes worsened by May 2004, immediately prior to his claim 
for increase, to the extent that oral agents were no longer 
sufficient and injectable insulin was required, this severity 
is already contemplated by the currently assigned evaluation.  
Thus, there is no evidence of record that would warrant a 
rating in excess of 20 percent, for the disability at issue, 
at any time during the period pertinent to this appeal.  38 
U.S.C.A. 5110 (West 2002); see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  Accordingly, an 
increased evaluation for diabetes mellitus type 2 is not 
warranted.

Because the evidence of record does not show that the 
veteran's diabetes mellitus type 2 require regulation of his 
activities, the preponderance of the evidence is against his 
claim for an increased evaluation.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for PTSD is denied.

An increased evaluation for diabetes mellitus type 2 is 
denied.


REMAND

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his or her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  In this case, the criteria for TDIU on 
the basis of the currently assigned ratings alone were met as 
of September 4, 2001, when the veteran's 50 percent 
evaluation for PTSD, combined with newly assigned 10 percent 
evaluations each for peripheral neuropathy of the right upper 
extremity and peripheral neuropathy of the left upper 
extremity, resulted in a 70 percent combined evaluation.  See 
38 C.F.R. § 4.16(a).  

The veteran has asserted, to include in a May 2004 statement 
in support of his claim, that his service-connected disorders 
prevent him from staying employed.  However, the record does 
not include sufficient medical evidence to adjudicate his 
claim for TDIU.  Although objective medical opinions as to 
the veteran's unemployability exist in the record, 
specifically VA examiner opinions dated in November 2004, 
December 2004, and January 2006, none of these opinions 
comply with VA criteria for a sufficient TDIU opinion because 
they only address individual service-connected disabilities, 
or discuss service-connected disabilities as well as 
nonservice-connected disabilities.  To that end, RO should 
obtain a medical opinion as to whether of the veteran's 
service-connected disabilities, alone, and not in concert 
with his other, nonservice-connected disabilities, render him 
unable to obtain or retain substantially gainful employment.  
See Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 
6 Vet. App. 532, 537 (1994); 38 U.S.C.A. §5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a).

Accordingly, the issue of entitlement to TDIU is remanded for 
the following actions:

1.  The RO must schedule the veteran for 
a VA examination to determine the impact 
that his service-connected disorders 
have on his employability.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
and a copy of this Remand must be made 
available to the examiner, who must 
indicate in the examination report 
whether they were reviewed.  The 
examiner must elicit and record for 
clinical purposes, the veteran's full 
work and educational history.  Based on 
the review of the claims file, and the 
work and educational history survey 
findings, the examiner must provide an 
opinion as to whether the veteran is 
unable to obtain or retain employment 
due only to his service-connected 
disorders, consistent with his education 
and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete 
rationale for any opinions expressed 
must be given.  The report must be 
typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any examination scheduled, and to 
cooperate in the development of the 
claim; the consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for the 
aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must indicate whether any 
notice that was sent was returned as 
undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

4.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claim must be 
readjudicated.  If any benefit sought on 
appeal remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


